Voorhies, J.
(Sijdell, O. J., and Buchanan, J., declined sitting.)
On the 5th of January, 1854, a rule was taken on the defendant by Alfred Edwards, subrogated to the rights of the plaintiff, to show cause why a writ of fieri facias should not issue against him in this case.
. The rule was made absolute, and the defendant appealed.
On the 25th of Eebruary, 1848, the United States Marshal, by virtue of $ pluries writ of fieri facias in the suit of Arthur Tappan & Go. against A. F. Rightor, notified the defendant, John Slidell, in writing, that he had seized in his hands, “ the goods and chattels, rights, credits, moneys, effects, or property of any kind,” which he might have belonging to the said defendant, Rightor, or as much thereof as would satisfy the writ, say §5000 ; and, in the notice, added : “ I seize in your hands, for the purpose aforesaid, particularly a debt due by John Slidell to said defendant, A. F. Rightor, on which a judgment has been rendered by the First .Judicial District Court of the State of Louisiana, numbered on the docket of said court, 20,226, and confirmed by the Supreme Court against said John Slidell, and in favor of said A. F. Rightor, being the same judgment which has already been levied on in this suit, under the fl. fa. issued herein on the 6th of December, 1842.” On the next day, A. F. Rightor was also notified of the seizure thus made in the hands of John Slidell. In 1851, John Slidell was subrogated to the rights of Jennison Eager, in a judgment in favor of the latter, exceeding in amount that in favor of Rightor against Slidell. Rightor was notified of this transfer and subro-gated in February, 1831. In September of the same year, Alfred Edwards, *606plaintiff in the rule, became the purchaser of the judgment in favor of Bightor against Slidell, at a sale made by the United States Marshal, by virtue of the writ of fieri facias, in the suit of Arthur Tappan& Go. against A. F. Bightor. Bightor, being notified of the rule taken in this case, answered that he was notified of the proceedings by which Edwards became the purchaser of the judgment in his favor, and waived any exception or objection, if any existed, which he could have thereto, for annulling either the seizure or sale of said judgment. It is admitted by the parties, that the Code of Practice, and the amendments thereto, were adopted in December, 1839, as the rules of the United States Circuit Court.
The judgment of Jennison Eager is pleaded in compensation by the defendant in the rule. In order to sustain his plea, it is urged by him that the proceeding under the wiit of fieri facias in the case of Arthur Tappan & Go. against A. F. Bightor, were irregular and insufficient to effect a valid seizure in his hands.
Under this state of facts, the District Court, in our opinion, did not err in maintaining the validity of the seizure and making the rule absolute. The seizure was made under Articles 642 and 647 of the Code of Practice, the last of which provides: “ But if the debtor has neither movable, nor slaves, nor immovable property, the Sheriff' may seize the rights and credits which belong to him, and all sums of money which may be due to him, in whatsoever right, unless it be for alimony or salaries of office.”
The Act of March 20th, 1839, section 13, produced no change in either of these articles, but only gave an auxiliary and cumulative remedy to the judgment creditor to secure the payment of that which is due to him. In the case of Harris v. The BanTc of Mobile, 5 Ann. 538, it is held, “ that an incorporeal right may be seized by notifying the person or corporation in possession of the subject of the right. The inability to seize the incorporeal evidence of the right, does not prevent the creditor from seizing the right itself, by notifying the keeper of the subject matter of the right.” In Hanna v. Bry, 5 Ann. 666, it is held, that the proper mode of seizing a debt existing in the form of a judgment, is a notification of seizure by the Sheriff to the judgment debtor.” These decisions harmonize with our construction of this statute. Under Article 2613 of the Civil Code, in relation to the transfer of incorporeal rights, such notice is sufficient as it regards third persons. We do not think that the cases, to which we have adverted, conflict in any manner with any of those on which the appellant’s counsel rely, namely, Scott v. Niblett, 6 Annual, 182 ; Gaines v. Merchants' Bank, 4 Ann. 371; Bonner & Smith v. Eunice Carl, and Nelson & Co. v. Simpson. It is settled, that when third persons seek to annul a judicial sale, it is essential for them to show that they have been injured by the sale, otherwise they have no right to interfere with it. 6 Ann. 360. The appellant cannot deny that he was notified of the seizure previous to his having acquired any right to the judgment of Jennison Eager against A. F. Bightor, and must therefore submit to the injury or loss to which he has exposed himself by his own voluntary act.
It is therefore ordered and decreed, that the judgment of the District Court be affirmed, with costs.